 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDYork International CorporationandInternationalUnion,United Automobile,Aerospace and Agri-cultural Implement Workers ofAmerica, UAWand its Local No. 1872.Case 4-CA-157601872,is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESJuly 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONUpon a charge filed by the Union,InternationalUnion,United Automobile,Aerospace and Agri-cultural ImplementWorkers ofAmerica,UAWand itsLocalNo. 1872,the General Counsel of theNationalLaborRelations Board issued a complaintand notice of hearing alleging that York Interna-tionalCorporation,theRespondent,has violatedSection 8(a)(5) and(1) of the Act.The Respondent filed an answer and the Region-alDirector issued an order postponing hearing in-definitely.Subsequently,the Union,the Respond-ent, and the General Counsel entered into a stipula-tion of facts in which they,inter alia,waived ahearing and indicated their desire to transfer thisproceeding directly to the Board for findings offacts,conclusions of law,and issuance of an order.On June 4, 1987,the Board,through the DeputyExecutive Secretary,issued an Order approvingstipulationand transferring proceedings to theBoard.Thereafterthe parties submitted briefs insupport of their positions.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record,the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Respondent,aDelaware corporation, en-gages in the manufacture,sale,and distribution ofair-conditioning equipment at various plants and fa-cilitiesthroughout the United States, includingplants inthe York,Pennsylvania area,where it an-nually ships goods valuedover $50,000 directlyoutside the State.The Respondentadmits that it isan employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.LABOR ORGANIZATIONThe complaintallegesand the Respondentadmits that theUnion,InternationalUnion Auto-mobile,Aerospace and AgriculturalImplementWorkers of America, UAW and its Local No.Reuben R. Barker Sr. was employed as a pro-duction employeeby theRespondent and was amember of the bargaining unit coveredby the col-lective-bargaining agreementbetween the Unionand the Respondent.In September 1984,Barkerwas suspendedfor violation of theRespondent'srules.'On September 28, 1984, Barker was termi-nated after a discharge hearing.On October 3,1984, Barker filed two grievances over his termina-tion under the then applicable collective-bargainingagreement.The first,Grievance84-683, allegedthatBarker had been unjustly discharged. Thesecond,Grievance84-685,claimed that the Re-spondent had allowed various discriminatory prac-tices to continue. Union representative Haven Mayfileda third grievance,No. 84-689, onOctober 8,1984. It alleged that Barker's termination letter wasinadequate because it did not statewith specificitythe reasons for Barker's termination.A fourthgrievance,No. 84-681,was filed by employeeJamesT.HardyJr. and alleged that Hardy hadbeen reprimandedtwice forthe same rule infrac-tion.2On October15, 1984, Barker filed a complaintwith the Pennsylvania Human Relations Commis-sion(PHRC) alleging that he had been suspendedand discharged because of his race and nationalorigin.On January 22, 1986,Barker amended thePHRC complaint to allege that he had been sus-pended and discharged also because of his age. OnSeptember 28, 1985,Barker,through private legalcounsel,fileda complaint in the United States Dis-trict Courtfor the MiddleDistrict ofPennsylvania.The complaint alleged that Barker had been sus-pended and discharged on the basis of his race,age, and national origin, in breachof his employ-ment contract,and in violationof Title VII of theCivilRightsAct of 1964.The complaint also al-leged that Barker's suspension and discharge wereoutrageous,defamatory, and libelous and causedhim emotional distress.IBarker alleges he was discharged for various discriminatory reasons(see mfrs)and the Respondent alleges he was discharged for threateningto shoot a fellow employee, having a handgun on the Respondent's prem-ises, and falsifying his employment application by failing to list his lastemployerIn reaching our decision in this case, we have considered only the evi-dence contained in the stipulated record.Accordingly,we grant the Gen-eral Counsel's motion to strike a portion of the Respondent's brief.2Hardy allegedly made a "false,vicious or malicious statement" aboutBarker.290 NLRB No. 57 YORK INTERNATIONAL CORP.During March 1986,Barker and his legal counselheld settlement discussionswiththe Respondent.3On March 19, 1986,Barker,his attorney,and theRespondent executed a settlement agreement bywhich Barker,inter alia,agreed to waive and re-lease all claims he had filed surrounding his termi-nation(including the grievances).Paragraph 10 ofthe agreement also requires Barker to keep theterms of the agreement confidential.Arbitration of Barker's grievances was scheduledforMarch 19, 1986.At the arbitration hearing, im-mediately before the hearing was opened by the ar-bitrator,Barker and his attorney informed theUnion and the arbitrator that they had resolved allof Barker's pending claims with the Respondent toBarker'ssatisfactionand, in viewof that fact,Barker wished to withdraw the grievances.The Union requested disclosure of the terms ofthe settlement agreement,but Barker and the Re-spondent refused,citing the confidentiality provi-sions of the agreement.4The Unionrequested thearbitrator to require the Respondent to disclose theterms of the agreement,and onApril 18,1986, theUnion filed the charge that resulted in the instantcomplaint.Subsequently, the arbitrator ruled he didnot have the authority to require disclosure. 5 Onor about September 11, 1986,the Respondent re-vealed all the terms of the settlement agreementwith the exception of the monetary amount paidBarker and the provision dealing with the type ofemployment recommendations theRespondentwould give Barker.The Unionmaintained that thisdisclosure did not satisfy its request for informationand the instant complaint issued on September 30,1986.Initially,we must determinewhether therequest-ed information is presumptively relevant.Certaintypes of information(e.g.,wages of bargaining unitmembers)are deemed "so intrinsicto the core ofthe employer-employee relationship that the infor-mation is considered presumptively relevant." Insuch cases the employer has the burden of showinga lack of relevance,or otherwise must justify its re-fusal to provide the information.The Union, how-3We are not here presented with the issue of whether the Union wasunlawfully excluded from the settlement discussions,or any issue ofdirect dealing.The stipulations do not show that the Union raised anyobjection to the conduct of the private settlement discussions.Cf.PostalService,281 NLRB 1013 (1986),inwhich the Board held that a respond-ent violates Sec. 8(ax5) and(1) of the Act by notaffording the Union anopportunity to be present at the contractual grievance adjustments as re-quired by Sec. 9(a) of the Act.* The Unionalso claimed that Barker could not withdraw the griev-ances°The arbitrator also ruled that the Union had the right to pursueBarker's grievances and that Barker had the right to withdraw from theprocess.°San DiegoNewspaper Guild v. NLRB,548 F.2d 863,867 (9th Cir.1977).439ever,must demonstrate the relevance of informa-tion,which is not so obviously related to its per-formance as a bargaining representative,but whichallegedly has become so owing to unusual circum-stances.7We do not view the information requested in thiscase(i.e.,themonetary amount andtype of em-ployment references given a former bargaining unitmember as part of a settlement agreement of vari-ous claims including a state administrative com-plaint and a Federal district court complaint) asbeing so obviously related to the Union's duty asbargaining representative that it justifies a findingof presumptive relevance.8Thus,theGeneralCounsel has the burden of establishing the informa-tion's relevance.The standard for determining the relevancy ofthe requested information"isa liberal,discoverytype test whether the information bears on theunion's determination to file a grievance or is help-ful in evaluatingthe merits of thegrievance andthe propriety of pursuing the grievance to arbitra-tion."9Further,we need only find a "probabilitythat the desired information is relevant . . . andthat it would be of use to the union in carrying outits statutory duties and responsibilities." 10In attempting to establish the relevancy of therequested information,the General Counsel and theUnion essentially make two arguments.First, theystate that the information is relevant to determiningwhether the Union should prosecute the griev-ances.They,of course,make no claim that infor-mation about the settlement terms in issue here hasany bearing on the merits of the grievances. Thus,even granting that the Union may have an interestin obtaining an arbitral ruling on the substantiveand procedural propriety,under the contract, ofthe Respondent's discharge of Barker,the informa-tion at issue here will in no way assist the Union indetermining how it might fare before the arbitratoron that question.The General Counsel and theUnion argue, rather,that the Union cannot proper-ly decide whether to pursue the grievance on Bark-er's behalf unless it knows whether the Respondenthas already offered him a fair settlement.The prob-lem here,however,is that, as already noted (fn. 3,supra),so far as the record shows,the Union madeno objection to the initiationof privatesettlementdiscussions between Barker, his attorney,and theRespondent in which the contractual grievances7 Southwestern BellTelephone Co.,173NLRB 172 (1968).°Assuming arguendo that the requested information is presumptivelyrelevant,we would reach the same result in this case by finding that theRespondent has rebutted the presumption.°United TechnologiesCorp, 274 NLRB504, 506(1985).10 SeeNLRB v Acme IndustrialCo,385 U.S. 432,437 (1967). 440DECISIONS OF THENATIONALLABOR RELATIONS BOARDcould be coupled withBarker'snumerous othernoncontractual claims-including ones that had al-ready become the subject of court litigation. Itcould also have been reasonably anticipated that allthe claims might be resolved.Those settlement dis-cussions in fact produced a settlement that satisfiedBarker,so the Union's real claim as to a continuinginterestin how theBarker grievances were settledconsistsof the impacton the remaining bargainingunit employees of a decision not to pursue thosegrievancesfurther in the face ofthe settlement.That potentialimpact essentially forms the basisfor the second relevancyargumentadvanced bythe General Counsel and the Union. They contendthat the settlement may set a precedent for futuregrievance settlements.The stipulated record in thiscase shows,however,that in addition to the twocontractual grievancesfiledby Barker,he also fileda Federal district court complaint alleging constitu-tional,statutory,and common law violations, and astate administrative complaint alleging discrimina-tion based on race,national origin,and age. Thesemultiple claims,involving as they do differentforums and divergent issues,preclude a determina-tion of which portion ofthe monetary settlement, ifany, pertains to the contractual grievances andwhich does not. Thus,the amount of the monetarysettlement is of little precedential value to theUnion in processing future grievances.As for theterm of the settlement agreement dealing with em-ployment references, it is apparent that this is a re-sponse to the allegation in the Federal court com-plaint that the Respondent gave Barker adverseand false employment references,amatter notwithin thepurview ofthe filed grievances.Conse-quently,the circumstances of this case are unique,and thus make the requested information insignifi-cant for purposes of future grievance settlements.Therefore,requiring the Respondent to disclose therequested informationdoesnotenhance theUnion's ability to represent the employees in futuregrievance settlement negotiations. )1Thus,although we need only find a "probabilitythat the desired information was relevant ... andthat it would be of use to the union in carrying outits statutory duties and responsibilities,"12we do" Cf.Columbus Products Co.,259 NLRB 220 (1981) (disclosure of in-formation not required when it added "nothing to the union's ability toevaluate the grievances or intelligently pursue it"),American Standard,203 NLRB 1132, 1133 (1973) (information of "such picayune significancethat there is no basis whatever for concluding that failure to supply itwould impede the [u]nion in its proper functioning or that its possessionmight enable the [u]nion to represent the employees more effectively,"need not be disclosed.12 SeeAcme Industrial Co.,supra,385 U.S. at 437.not reach such a conclusion on the facts of thiscase.13Accordingly,we grant the Respondent'smotionand dismiss the complaint.14ORDERThe complaint is dismissed.MEMBER BABSON,dissenting.I cannot agree with my colleagues that the Re-spondent lawfully refused to furnish the Unionwith the complete terms of an agreement that pur-ported to resolve two grievances under the parties'collective-bargaining agreement.Iwould find thatthe information sought by the Union,the clausesrelating to the monetary settlement and future em-ployment references, is presumptively relevant andthat the Respondent has failed to rebut that pre-sumption.Further,even if it can be said that theinformation is not presumptively relevant,Iwouldfind that the General Counsel has established therelevancy of the information sought in this case.13 Because we have found that the requested information is not rele-vant,we find it unnecessary to address the Respondent's confidentialityand deferral defenses14 In taking issue with us on the merits of this case,the dissent positsthat,because the resolution of contractual grievances is "intrinsic to thecore of the employer-employee relationship,"the information sought ispresumptively relevant.However pertinent that observation is in caseslimited solely to contractual grievances, we do not find it apt in this one.Here,we are not concerned with the resolution of a contractual griev-ance so much as we are with a private settlement that has been reachedon matters some of which are related to the subject of the grievancesfiled and some of which are not. Given that mixture,aswe have ex-plained above, the terms of the settlement throw no appreciable lighteither on whether Barker received fair compensation for his contractualclaims (and thus on whether the Union should pursue the grievance be-cause of inadequate compensation)or on what position the Union shouldtake on similar contractual grievances in the future That the parties havenot apportioned among the numerous claims the monetary amount of thesettlement does not lessen the validity of our conclusion that the employ-ment reference provision of the settlement is in response to the Federalcourt complaint.That conclusion reasonably flows from the fact that theemployment reference provision addresses an allegation made only in theFederal district court complaint and not in the grievancesMoreover, theamount of the settlement,apportioned or not,and the provision relatingto future employment references for Barker,have no bearing,other thantangentially,on the merits of the grievances-which,we are constrainedto note, will not likely be decided to the Union's satisfactionwithoutBarker's further participation.This last notation is of interest to the issueof presumptive relevance;for without Barker's cooperation, the informa-tion sought, even if provided, is unlikely to resolve the grievances or addto their resolutionRegarding the dissent's assertion that the requested information is rele-vant even in the absence of the presumption,we note that in such cir-cumstances it is the union's burden to establish the relevance of the re-quested information.In this regard, unlike the union inEastDayton Tool& Die Co.,239 NLRB 141 (1978),the Union here has not"expressed con-cern that it may be required to defend against a charge of unlawful dis-crimination based on alleged acquiescence in the Respondent'shiringpractices.'Essentially,this aspect of the dissent's argument states thatthe requested information is relevant because the Union must assess thesettlement's fairness. As previously stated,there is no indicationbefore usthat the Union objected to the settlement negotiations. In any event, wefail to perceive the relationship between the requested information and apossible breach of fair representation claim, especially in light of Baker'sapproval of the settlement agreement. YORK INTERNATIONAL CORP.The informationsought is presumptively relevantbecause it concerns the settlement of contractualgrievances that purportedly arose under the bar-gaining agreement in effect between the Union andtheRespondent.)The resolution of contractualgrievances is "intrinsic to the core of the employer-employee relationship"2and is of vital concern tothe parties thatnegotiatedthat agreement and areresponsible for its administration.To holdthat theUnion is not entitled to this information is particu-larly inexplicable,inasmuch as an arbitrator alreadyhas ruled that the Union has the absolute right topursue the grievances notwithstanding Barker's set-tlements Forthe Board to permit the Respondentto withholdfromthe Unioninformationthe Unionneeds to make an informed decision concerning itsfurther obligations respecting the grievances under-mines the Union's ability to intelligently administerthe grievance provisions of the collective-bargain-ing agreement.4Furthermore,the majority's decision understatesthe practical reality that the settlement of Barker'sgrievancesmay serve as precedent to the settle-ment of future grievances.Settlementsof griev-ances regarding discharge often involve monetarypayments and provisions relating to future employ-ment references.AlthoughBarker agreed to keepthe terms of the settlement confidential,the Re-spondent hasnot,and there appears to be no reasonwhy it cannot use this settlement to its advantagein the future."Althoughthe settlement agreement'Although the majority contends that this case is "not concerned withthe resolution of a contractual grievance so much as...a private settle-ment"of a variety of causes in several forums,which is hardly an unusu-alphenomenon these days,the practical reality is that this settlementnonetheless affects the Union's ability to pursue grievances filed underthe contract.When contractual grievances are involved,the union has aresponsibility to exercise its judgment respecting pursuit of those griev-ances and a continuing obligation to the unit employees to administer thecontract.Moreover,whether the light shed by the information requestedis"appreciable'is,under the circumstances,a judgment better made bythe Union than by the Board It is apparent here that the Union preferred"some light" to none at all.'San Diego Newspaper Guild Y. NLRB,548 F.2d 863, 867 (9th Cir.1977)' I note that the majority does not rely on the Respondent's asserteddefenses that the information is confidential or that the Board shoulddefer this case to arbitration In this regard,Iwould find those defensesto be without merit.I also would find that the Union has not waived itsright to the information.4 In this regard,the majority errs when it asserts that it is "apparent"that the clause in the settlement agreement relating to future employmentreferences is in "response"to Barker's Federal court complaint and thusthis information,impliedly,would be of no use to the Union.Because theparties were unwilling or unable to apportion the settlement terms amongBarker's claims,the Board has no basis for assuming that,the employmentreference clause relates solely to Barker's lawsuit rather than his griev-ances.The Board should not apportion the settlement agreement whenthe parties have not seen fit to do so.°SeeCulinaryWorkers Local 226 (Caesars Palace),281NLRB 284(1986) (in which the Board found that the union violated the Act by re-441encompasses several of Barker's claims,contractualand otherwise,this fact goes to show much weightthe parties will give the settlement as precedent infuture negotiations.In this regard,the majority in-appropriately equates the"relevance"of the infor-mation to the "importance"of the information and,because the majority concludes that the informa-tion is of"picayune"and "insignificant"impor-tance,finds that it is not relevant and the Union isnot entitled to it.Even if the information sought by the Unionwere not presumptively relevant,Iwould concludethat the Union has established the relevancy of theinformation in this case.InEast Dayton Tool & DieCo., 239 NLRB 141,142 (1978),the Board statedthat:[T]he [u]nion's expressed concern that it maybe required to defend against a charge of un-lawful discrimination based on alleged acquies-cence in[a r]espondent's hiring practices is notinconsistent with its representative function.This concern implicity supported our conclusion inthat case that the information sought was relevant.See alsoWestinghouse ElectricCorp.,239 NLRB106 (1978),enfd.in relevant part 648 F.2d 18 (D.C.Cir. 1980).The rationale and logic ofEast DaytonToolis applicable here.6 The bargaining agreementbetween the Respondent and the Union contains anondiscrimination clause, and Barker'sgrievancesallege that the Respondent has engaged in discrimi-natory employment practices.Although Barker hassettled his claims against the Respondent,Barkerdid not waive any claim he may have against theUnion if he can establish that the Union violated itsduty of fair representation.7 Thus, the Union hasthe right to review the terms of the settlementagreement in this case to enable it to satisfy its stat-utory obligation to fairly represent Barker.As I conclude that the information sought by theUnion is both presumptively relevant and relevantto the facts presented in this case,Iwould find thatthe Respondent violated the Act when it refused tofurnish the Union with the complete terms of thesettlement agreement.fusing to turn over to the employer copies of unpublished arbitration de-cisions because those decisions could serve as precedent in future arbitra-tions).° Both the General Counsel and the Union contend that the informa-tion is relevant to determining whether the Union should proceed withprocessing these grievances. That decision can only be made after re-viewing the settlement agreement between Barker and the Employer inlight of various factors, including the Union's continuing legal obligationto Barker.rBarker's settlement with the Employer obviously does not affect anyclaims he may have against the Union.